
	
		II
		110th CONGRESS
		1st Session
		S. 593
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Burr (for himself,
			 Mr. Reed, Mr.
			 Nelson of Florida, Mr.
			 Martinez, Mr. Durbin,
			 Mrs. Dole, and Ms. Collins) introduced the following bill; which
			 was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  establish a grant program to provide supportive services in permanent
		  supportive housing for chronically homeless individuals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Services for Ending Long-Term
			 Homelessness Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Nationally, there are approximately 200,000
			 to 250,000 people who experience chronic homelessness, including some families
			 with children. Chronically homeless people often live in shelters or on the
			 streets for years at a time, experience repeated episodes of homelessness
			 without achieving housing stability, or cycle between homelessness, jails,
			 mental health facilities, and hospitals.
			(2)The President’s New Freedom Commission on
			 Mental Health recommended the development and implementation of a comprehensive
			 plan designed to facilitate access to 150,000 units of permanent supportive
			 housing for consumers and families who are chronically homeless. The Commission
			 found that affordable housing alone is insufficient for many people with severe
			 mental illness, and that flexible, mobile, individualized support services are
			 also necessary to support and sustain consumers in their housing.
			(3)Congress and the President have set a goal
			 of ending chronic homelessness in 10 years.
			(4)Permanent supportive housing is a proven
			 and cost-effective solution to chronic homelessness. A recent study by the
			 University of Pennsylvania found that each unit of supportive housing for
			 homeless people with mental illness in New York City resulted in public savings
			 of $16,281 per year in systems of care such as mental health, human services,
			 health care, veterans’ affairs, and corrections.
			(5)Current programs for funding services in
			 permanent supportive housing, other than those administered by the Department
			 of Housing and Urban Development, were not designed to be closely coordinated
			 with housing resources, nor were they designed to meet the multiple needs of
			 people who are chronically homeless.
			3.Duties of
			 administrator of substance abuse and mental health Services
			 administrationSection 501(d)
			 of the Public Health Service Act
			 (42 U.S.C.
			 290aa(d)) is amended—
			(1)in paragraph (17), by striking
			 and at the end;
			(2)in paragraph (18), by striking the period
			 and inserting ; and; and
			(3)by adding at the end the following:
				
					(19)collaborate with Federal departments and
				programs that are part of the President’s Interagency Council on Homelessness,
				particularly the Department of Housing and Urban Development, the Department of
				Labor, and the Department of Veterans Affairs, and with other agencies within
				the Department of Health and Human Services, particularly the Health Resources
				and Services Administration, the Administration on Children and Families, and
				the Centers for Medicare & Medicaid Services, to design national strategies
				for providing services in supportive housing that will assist in ending chronic
				homelessness and to implement programs that address chronic
				homelessness.
					.
			4.Grants for Services
			 for chronically homeless individuals in supportive housing
			(a)In
			 generalTitle V of the
			 Public Health Service Act
			 (42 U.S.C.
			 290aa et seq.), as amended by subsection (b), is amended by
			 adding at the end the following:
				
					KGrants for
				Services to end chronic homelessness
						597.Grants for Services
				to end chronic homelessness
							(a)In
				general
								(1)GrantsThe Secretary shall make grants to entities
				described in paragraph (2) for the purpose of carrying out projects to provide
				the services described in subsection (d) to chronically homeless individuals in
				permanent supportive housing.
								(2)Eligible
				entitiesFor purposes of
				paragraph (1), an entity described in this paragraph is—
									(A)a State or political subdivision of a
				State, an Indian tribe or tribal organization, or a public or nonprofit private
				entity, including a community-based provider of homelessness services, health
				care, housing, or other services important to individuals experiencing chronic
				homelessness; or
									(B)a consortium composed of entities described
				in subparagraph (A), which consortium includes a public or nonprofit private
				entity that serves as the lead applicant and has responsibility for
				coordinating the activities of the consortium.
									(b)PrioritiesIn making grants under subsection (a), the
				Secretary shall give priority to applicants demonstrating that the
				applicants—
								(1)target funds to individuals or families
				who—
									(A)have been homeless for longer periods of
				time or have experienced more episodes of homelessness than are required to
				meet the definition of chronic homelessness under this section;
									(B)have high rates of utilization of emergency
				public systems of care; or
									(C)have a history of interactions with law
				enforcement and the criminal justice system;
									(2)have greater funding commitments from State
				or local government agencies responsible for overseeing mental health
				treatment, substance abuse treatment, medical care, and employment (including
				commitments to provide Federal funds in accordance with subsection
				(e)(2)(B)(ii));
								(3)will provide for an increase in the number
				of units of permanent supportive housing that would serve chronically homeless
				individuals in the community as a result of an award of a grant under
				subsection (a); and
								(4)have demonstrated experience providing
				services to address the mental health and substance abuse problems of
				chronically homeless individuals living in permanent supportive housing
				settings.
								(c)Geographic
				distributionThe Secretary
				shall ensure that consideration is given to geographic distribution (such as
				urban and rural areas) in the awarding of grants under subsection (a).
							(d)ServicesThe services referred to in subsection (a)
				are the following:
								(1)Services provided by the grantee or by
				qualified subcontractors that promote recovery and self-sufficiency and address
				barriers to housing stability, including the following:
									(A)Mental health services, including treatment
				and recovery support services.
									(B)Substance abuse treatment and recovery
				support services, including counseling, treatment planning, recovery coaching,
				and relapse prevention.
									(C)Integrated, coordinated treatment and
				recovery support services for co-occurring disorders.
									(D)Health education, including referrals for
				medical and dental care.
									(E)Services designed to help individuals make
				progress toward self-sufficiency and recovery, including benefits advocacy,
				money management, life-skills training, self-help programs, and engagement and
				motivational interventions.
									(F)Parental skills and family support.
									(G)Case management.
									(H)Other supportive services that promote an
				end to chronic homelessness.
									(I)Coordination or partnership with other
				agencies, programs, or mainstream benefits to maximize the availability of
				services and resources to meet the needs of chronically homeless persons living
				in supportive housing using cost-effective approaches that avoid
				duplication.
									(J)Data collection and measuring performance
				outcomes as specified in subsection (k).
									(2)Services, as described in paragraph (1),
				that are delivered to individuals and families who are chronically homeless and
				who are scheduled to become residents of permanent supportive housing within 90
				days pending the location or development of an appropriate unit of
				housing.
								(3)For individuals and families who are
				otherwise eligible, and who have voluntarily chosen to seek other housing
				opportunities after a period of tenancy in supportive housing, services, as
				described in paragraph (1), that are delivered, for a period of 90 days after
				exiting permanent supportive housing or until the individuals have transitioned
				to comprehensive services adequate to meet their current needs, provided that
				the purpose of the services is to support the individuals in their choice to
				transition into housing that is responsive to their individual needs and
				preferences.
								(e)Matching
				funds
								(1)In
				generalA condition for the
				receipt of a grant under subsection (a) is that, with respect to the cost of
				the project to be carried out by an applicant pursuant to such subsection, the
				applicant agrees as follows:
									(A)In the case of the initial grant pursuant
				to subsection (j)(1)(A), the applicant will, in accordance with paragraphs (2)
				and (3), make available contributions toward such costs in an amount that is
				not less than $1 for each $3 of Federal funds provided in the grant.
									(B)In the case of a renewal grant pursuant to
				subsection (j)(1)(B), the applicant will, in accordance with paragraphs (2) and
				(3), make available contributions toward such costs in an amount that is not
				less than $1 for each $1 of Federal funds provided in the grant.
									(2)Source of
				contributionFor purposes of
				paragraph (1), contributions made by an applicant are in accordance with this
				paragraph if made as follows:
									(A)The contribution is made from funds of the
				applicant or from donations from public or private entities.
									(B)Of the contribution—
										(i)not less than 80 percent is from
				non-Federal funds; and
										(ii)not more than 20 percent is from Federal
				funds provided under programs that—
											(I)are not expressly directed at services for
				homeless individuals, but whose purposes are broad enough to include the
				provision of a service or services described in subsection (d) as authorized
				expenditures under such program; and
											(II)do not prohibit Federal funds under the
				program from being used to provide a contribution that is required as a
				condition for obtaining Federal funds.
											(3)Determination
				of amount contributedContributions required in paragraph (1) may
				be in cash or in kind, fairly evaluated, including plant, equipment, or
				services. Amounts provided by the Federal Government, or services assisted or
				subsidized to any significant extent by the Federal Government, may not be
				included in determining the amount of non-Federal contributions required in
				paragraph (2)(B)(i).
								(f)Administrative
				expensesA condition for the
				receipt of a grant under subsection (a) is that the applicant involved agree
				that not more than 10 percent of the grant will be expended for administrative
				expenses with respect to the grant. Expenses for data collection and measuring
				performance outcomes as specified in subsection (k) shall not be considered as
				administrative expenses subject to the limitation in this subsection.
							(g)Certain uses of
				fundsNotwithstanding other
				provisions of this section, a grantee under subsection (a) may expend not more
				than 20 percent of the grant to provide the services described in subsection
				(d) to homeless individuals who are not chronically homeless.
							(h)Application for
				grantA grant may be made
				under subsection (a) only if an application for the grant is submitted to the
				Secretary and the application is in such form, is made in such manner, and
				contains such agreements, assurances, and information as the Secretary
				determines to be necessary to carry out this section.
							(i)Certain
				requirementsA condition for
				the receipt of a grant under subsection (a) is that the applicant involved
				demonstrate the following:
								(1)The applicant and all direct providers of
				services have the experience, infrastructure, and expertise needed to ensure
				the quality and effectiveness of services, which may be demonstrated by any of
				the following:
									(A)Compliance with all local, city, county, or
				State requirements for licensing, accreditation, or certification (if any)
				which are applicable to the proposed project.
									(B)A minimum of 2 years experience providing
				comparable services that do not require licensing, accreditation, or
				certification.
									(C)Certification as a Medicaid service
				provider, including health care for the homeless programs and community health
				centers.
									(D)An executed agreement with a relevant State
				or local government agency that will provide oversight over the mental health,
				substance abuse, or other services that will be delivered by the
				project.
									(2)There is a mechanism for determining
				whether residents are chronically homeless. Such a mechanism may rely on local
				data systems or records of shelter admission. If there are no sources of data
				regarding the duration or number of homeless episodes, or if such data are
				unreliable for the purposes of this subsection, an applicant must demonstrate
				that the project will implement appropriate procedures, taking into
				consideration the capacity of local homeless service providers to document
				episodes of homelessness and the challenges of engaging persons who have been
				chronically homeless, to verify that an individual or family meets the
				definition for being chronically homeless under this section.
								(3)The applicant participates in a local,
				regional, or statewide homeless management information system.
								(j)Duration of
				initial and renewal grants; additional provisions regarding renewal
				grants
								(1)In
				generalSubject to paragraphs
				(2) and (3), the period during which payments are made to a grantee under
				subsection (a) shall be in accordance with the following:
									(A)In the case of the initial grant, the
				period of payments shall be not less than 3 years and not more than 5
				years.
									(B)In the case of a subsequent grant (referred
				to in this subsection as a renewal grant), the period of
				payments shall be not more than 5 years.
									(2)Annual
				approval; availability of appropriations; number of grantsThe provision of payments under an initial
				or renewal grant is subject to annual approval by the Secretary of the payments
				and to the availability of appropriations for the fiscal year involved to make
				the payments. This subsection may not be construed as establishing a limitation
				on the number of grants under subsection (a) that may be made to an
				entity.
								(3)Additional
				provisions regarding renewal grants
									(A)Compliance with
				minimum standardsA renewal
				grant may be made by the Secretary only if the Secretary determines that the
				applicant involved has, in the project carried out with the grant, maintained
				compliance with minimum standards for quality and successful outcomes for
				housing retention, as determined by the Secretary.
									(B)AmountThe maximum amount of a renewal grant under
				this subsection shall not exceed an amount equal to—
										(i)75 percent of the amount of Federal funds
				provided in the final year of the initial grant period; or
										(ii)50 percent of the total costs of sustaining
				the program funded under the grant at the level provided for in the year
				preceding the year for which the renewal grant is being awarded;
										as determined by the
				Secretary.(k)Strategic
				performance outcomes and reports
								(1)In
				generalThe Secretary shall,
				as a condition of the receipt of grants under subsection (a), require grantees
				to provide data regarding the performance outcomes of the projects carried out
				under the grants. Consistent with the requirements and procedures established
				by the Secretary, each grantee shall measure and report specific performance
				outcomes related to the long-term goals of increasing stability within the
				community for people who have been chronically homeless, and decreasing the
				recurrence of periods of homelessness.
								(2)Performance
				outcomesThe performance
				outcomes described under paragraph (1) shall include, with respect to
				individuals who have been chronically homeless—
									(A)improvements in housing stability;
									(B)improvements in employment and
				education;
									(C)reductions in problems related to substance
				abuse;
									(D)reductions in problems related to mental
				health disorders; and
									(E)other areas as the Secretary determines
				appropriate.
									(3)Coordination
				and consistency with other homeless assistance programs
									(A)ProceduresIn establishing strategic performance
				outcomes and reporting requirements under paragraph (1), the Secretary shall
				develop and implement procedures that minimize the costs and burdens to
				grantees and program participants, and that are practical, streamlined, and
				designed for consistency with the requirements of the homeless assistance
				programs administered by the Secretary of Housing and Urban Development.
									(B)Applicant
				coordinationApplicants under
				this section shall coordinate with community stakeholders, including
				participants in the local homeless management information system, concerning
				the development of systems to measure performance outcomes and with the
				Secretary for assistance with data collection and measurements
				activities.
									(4)ReportA grantee shall submit an annual report to
				the Secretary that—
									(A)identifies the grantee’s progress toward
				achieving its strategic performance outcomes; and
									(B)describes other activities conducted by the
				grantee to increase the participation, housing stability, and other
				improvements in outcomes for individuals who have been chronically
				homeless.
									(l)Training and
				technical assistanceThe
				Secretary, directly or through awards of grants or contracts to public or
				nonprofit private entities, shall provide training and technical assistance
				regarding the planning, development, and provision of services in projects
				under subsection (a).
							(m)Biennial
				reports to CongressNot later
				than 2 years after the date of the enactment of the Services for Ending
				Long-Term Homelessness Act, and biennially thereafter, the Secretary shall
				submit to the Congress a report on projects under subsection (a) that includes
				a summary of information received by the Secretary under subsection (k), and
				that describes the impact of the program under subsection (a) as part of a
				comprehensive strategy for ending long-term homelessness and improving outcomes
				for individuals with mental illness and substance abuse problems.
							(n)DefinitionsFor purposes of this section:
								(1)The term chronically homeless
				means an individual or family who—
									(A)is currently homeless;
									(B)has been homeless continuously for at least
				1 year or has been homeless on at least 4 separate occasions in the last 3
				years; and
									(C)has an adult head of household with a
				disabling condition, defined as a diagnosable substance use disorder, serious
				mental illness, developmental disability, or chronic physical illness or
				disability, including the co-occurrence of 2 or more of these
				conditions.
									(2)The term disabling condition
				means a condition that limits an individual’s ability to work or perform 1 or
				more activities of daily living.
								(3)The term homeless means
				sleeping in a place not meant for human habitation or in an emergency homeless
				shelter.
								(4)(A)The term permanent supportive
				housing means permanent, affordable housing with flexible support
				services that are available and designed to help the tenants stay housed and
				build the necessary skills to live as independently as possible. Such term does
				not include housing that is time-limited. Supportive housing offers residents
				assistance in reaching their full potential, which may include opportunities to
				secure other housing that meets their needs and preferences, based on
				individual choice instead of the requirements of time-limited transitional
				programs. Under this section, permanent affordable housing includes permanent
				housing funded or assisted through title IV of the McKinney-Vento Homeless
				Assistance Act and section (8) of the United
				States Housing Act of 1937.
									(B)For purposes of subparagraph (A), the term
				affordable means within the financial means of individuals who are
				extremely low income, as defined by the Secretary of Housing and Urban
				Development.
									(o)Funding
								(1)Authorization
				of appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated
				such sums as may be necessary for each of the fiscal years 2008 through
				2012.
								(2)Allocation for
				training and technical assistanceOf the amount appropriated under paragraph
				(1) for a fiscal year, the Secretary may reserve not more than 3 percent for
				carrying out subsection
				(l).
								.
			(b)Technical
			 amendments to Public Health Service ActTitle V of the Public
			 Health Service Act (42 U.S.C. 290aa et seq.) is amended by—
				(1)redesignating
			 part G, as added by section 144 of the Community Renewal Tax Relief Act of
			 2000, as part J; and
				(2)redesignating
			 section 581 through 584, as added by section 144 of such Act, as sections 596
			 through 596C, respectively.
				
